Of the four assignments in appellants' brief, the first, that the verdict was contrary to the evidence, and the second, that the judgment was contrary to law, will not be considered, because too general. Rule 26 for the Government of Courts of Civil Appeals (142 S.W. xii); Miller v. Ezell Mercantile Co., 201 S.W. 734.
For the same reason, and also because it is multifarious, the fourth assignment, that the trial court erred in admitting as evidence a deed from appellants to N. T. Masterson, "and also several tax deeds to plaintiff, William Giles, more thoroughly explained in the official stenographer's notes," will not be considered. Railway Co. v. Currie,160 S.W. 656; Sanitary Mfg. Co. v. Gamer, 201 S.W. 1068; Lynch v. Bernhardt, 201 S.W. 1051.
The third assignment is that the trial court erred "in instructing a verdict for plaintiff [appellee here] thereby depriving the defendants [appellants here] of their right and privilege to have the jury pass on the issue of fraud alleged by the defendants to have been committed against them and to their detriment by plaintiff." This assignment, we have concluded, after careful consideration of the entire record, should be sustained.
Therefore the judgment will be reversed, and the cause will be remanded to the court below for a new trial. *Page 441